02/17/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 22-0050
                  SUPREME COURT CAUSE NO. DA 22-0050




 J.R. “BOB” EVANS
        Plaintiff and Appellant,
 v.                                     ORDER GRANTING MOTION
                                         FOR EXTENSION OF TIME
 FOX ISLAND HOMEOWNERS’                  TO RESPOND TO MOTION
 ASSOCIATION, INC.,                            TO DISMISS
       Defendant and Appellee.



      Appellant has moved the Court for an extension of time to file his response

brief to Fox Island Homeowner’s Motion to Dismiss. The motion being

unopposed, and finding good cause therefore,

      IT IS HEREBY ORDERED that Appellant’s response brief to Fox Island

Homeowner’s Motion to Dismiss is due on or before March 1, 2022.

      DATED AND ELECTRONICALLY SIGNED BELOW




                                                                       Electronically signed by:
                                        1                                    Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           February 17 2022